 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE DAVID ALVAREZ,                              No. 1:17-cv-00546-DAD-JLT (HC)
12                       Petitioner,
13            v.                                        ORDER DENYING MOTION FOR
                                                        RECONSIDERATION
14    RAYMOND MADDEN,
                                                        (Doc. No. 44)
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se and in propria persona with a petition for

18   writ of habeas corpus pursuant to 28 U.S.C. § 2254.

19           On June 7, 2018, the court issued an order denying the petition on the merits. (Doc. No.

20   42.) On June 25, 2018, petitioner moved for rehearing pursuant to Federal Rule of Appellate

21   Procedure 40(a) in this court. (Doc. No. 44.) Rule 40(a) is inapplicable here since the Federal

22   Rules of Appellate Procedure govern procedure in the federal courts of appeals. Petitioner

23   appears to be requesting reconsideration of the court’s order denying his petition for federal

24   habeas relief. Therefore, the court will construe the motion as one for reconsideration pursuant to

25   Federal Rule of Civil Procedure 60(b). To the extent petitioner wishes to seek appellate review of

26   this court’s decision, he must file a notice of appeal (see Federal Rule of Appellate Procedure

27   4(a)(1) and seek review by the Ninth Circuit Court of Appeals.

28   /////
                                                        1
 1          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 2   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 3   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 4   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 5   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 6   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

 7   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

 8          Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to

 9   show the “new or different facts or circumstances claimed to exist which did not exist or were not

10   shown upon such prior motion, or what other grounds exist for the motion.” Motions to

11   reconsider are committed to the discretion of the trial court. Combs v. Nick Garin Trucking, 825

12   F.2d 437, 441 (D.C. Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en banc). To

13   succeed, a party must set forth facts or law of a strongly convincing nature to induce the court to

14   reverse its prior decision. See, e.g., Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp.

15   656, 665 (E.D. Cal. 1986), aff’d in part and rev’d in part on other grounds, 828 F.2d 514 (9th

16   Cir. 1987).

17          Here, petitioner fails to meet the requirements for granting a motion for reconsideration.

18   Petitioner has not shown “mistake, inadvertence, surprise, or excusable neglect;” he has not

19   shown the existence of either newly discovered evidence or fraud; he has not established that the

20   judgment is either void or satisfied; and he has not presented any other reasons justifying relief
21   from judgment. Moreover, pursuant to the court’s Local Rules, petitioner has not shown “new or

22   different facts or circumstances claimed to exist which did not exist or were not shown upon such

23   prior motion, or what other grounds exist for the motion.” Local Rule 230(j).

24          Rather than make the required showing, petitioner attempts to raise a new claim, alleging

25   that the testimony of the victim at his trial violated his Fifth Amendment right against double

26   jeopardy. (Doc. No. 44 at 2–3.) A motion for reconsideration is not the proper place to raise new
27   and additional claims. The instant action has been concluded in this court; therefore, petitioner

28   must instead file a second or successive petition if he wishes to present a new claim for federal
                                                         2
 1   habeas relief. However, petition is forewarned that the district court is without jurisdiction to act

 2   on a second or successive petition without petitioner having previously obtained authorization to

 3   commence such action from the court of appeal. See 28 U.S.C. § 2244(b)(3)(A). Moreover, any

 4   new claim presented in a second or successive petition would be subject to dismissal unless the

 5   petitioner is able to show that the claim relies on a new rule of constitutional law made retroactive

 6   to cases on collateral review by the Supreme Court, or the factual predicate for the claim could

 7   not have been discovered previously through the exercise of due diligence. See 28 U.S.C. §

 8   2244(b)(2). In this case, the petitioner does not cite a new rule of constitutional law, or raise facts

 9   that could not have been previously discovered through the exercise of due diligence. Rather, the

10   new claim relies on the same double jeopardy principles raised in petitioner’s other claims

11   concerning other witnesses who testified at his trial. Petitioner’s motion for reconsideration (Doc.

12   No. 44) will therefore be denied.

13   IT IS SO ORDERED.
14
        Dated:     October 17, 2018
15                                                       UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
